Not for Publication in West's Federal Reporter

            United States Court of Appeals
                        For the First Circuit

No. 07-2824

                          RAÚL MARRERO-COLÓN,

                         Plaintiff, Appellant,

                                      v.

PUERTO RICO ELECTRIC POWER AUTHORITY; LUIS A. VÁZQUEZ-GARCÍA, in
 his official capacity; MIGUEL A. LÓPEZ-RIVERA, in his official
     capacity; INSURANCE COMPANY XYZ; JOHN DOE; RICHARD DOE,

                        Defendants, Appellees,

     HÉCTOR R. ROSARIO, Executive Director of PREPA; RAMÓN L.
 RODRÍGUEZ-MELÉNDEZ, General Administrator of the Labor Affairs
Office; ANA T. BLANES-RODRÍGUEZ, Former Director of PREPA’s Human
            Resources Division; RAMÓN COLLAZO-SANTINI,

                                Defendants.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

          [Hon. Aida M. Delgado-Colon, U.S. District Judge]


                                   Before

                   Torruella, Selya, and Leval*,
                           Circuit Judges


          Rosa M. Nogueras de Gonzalez for appellant.
          Marie L. Cortés Cortés with whom Llovet Zurinaga & López,
PSC, was on the brief for PREPA, Luis A. Vázquez-García and Miguel
A. López-Rivera.



     *
         Of the Second Circuit, sitting by designation.
          Zaira Z. Girón Anadón, Assistant Solicitor General, with
whom Ileana M. Oliver Falero, Acting Deputy Solicitor General, and
Maite Oronoz-Rodríguez, Acting Solicitor General, were on the brief
for Rosario, et al.




                          July 17, 2009
            Per Curiam.   Plaintiff Raúl Marrero-Colon appeals from

the judgments of the United States District Court for the District

of Puerto Rico, dismissing Plaintiff’s case. Plaintiff brought the

suit against his employer, the Puerto Rico Electric Power Authority

(“PREPA”), and individual defendants Héctor Rosario, Ramón L.

Rodríguez-Meléndez, Ana T. Blanes-Rodríguez, Ramón Collazo-Santini,

Luis   A.   Vázquez-García,   and   Miguel   A.   López-Rivera,   who   are

administrators and supervisors at PREPA, who were sued in both

their personal and official capacities.

            Plaintiff is a member of Puerto Rico’s New Progressive

Party (“NPP”).    His suit alleged discrimination against him in his

employment resulting from the preference of various PREPA officials

for Puerto Rico’s Popular Democratic Party (“PDP”).               The suit

asserted a host of claims under the First, Fifth, and Fourteenth

Amendments, 42 U.S.C. §§ 1983, 1985, 1986, and 1988, the Uniformed

Services Employment and Re-employment Rights Act (38 U.S.C. § 4301

et seq.), the Veterans Preference Act (5 U.S.C. § 3501 et seq.), 42

U.S.C. § 2000e-3(a), and the Fair Labor and Standards Act (29

U.S.C. §§ 215(a)(3) and 216).        He also raised various local law

claims.

            The district court dismissed all of the federal claims on

the pleadings, except for the discrimination and retaliation claims

brought under § 1983 against López-Rivera and Vázquez-García.           The

court granted Defendants’ motion for summary judgment dismissing


                                    -3-
the remaining federal claims. The court dismissed the supplemental

state law claims without prejudice.            We conclude that the district

court properly dismissed many claims as time-barred and properly

granted   summary       judgment   on   the     §   1983    discrimination     and

retaliation   claims.        Finding    no    merit   in   any    of   Plaintiff’s

multitudinous arguments, we AFFIRM the judgment.

                                   DISCUSSION

           The    complaint     alleged       numerous     instances    in   which

Plaintiff failed to receive a promotion or some other benefit.                  We

discuss only some of his numerous claims on appeal, finding the

others too insubstantial to warrant discussion.

           Many    of    Plaintiff’s     claims     alleged      unconstitutional

discrimination under § 1983 and were dismissed as untimely.                  State

law governs the statute of limitations for claims brought under §

1983.   Rivera-Muriente v. Agosto-Alicea, 959 F.2d 349, 352-53 (1st

Cir. 1992).   In Puerto Rico, one must bring a claim under 42 U.S.C.

§ 1983 within one year of the time the cause of action accrues.

Id. at 353.      Plaintiff filed his complaint on October 14, 2004.

Therefore, under this general rule, any claims brought under § 1983

which accrued prior to October 14, 2003 are barred by the statute

of   limitations.         The   vast     majority     of    the    instances    of

discrimination alleged in Plaintiff’s complaint accrued prior to

October 14, 2003, and thus they are time-barred.                        They were

correctly dismissed by the district court.


                                        -4-
              The    complaint        alleges     only        two     instances       of

discrimination which are not time-barred.                The first instance was

Plaintiff’s promotion on October 26, 2003 to a permanent position

of Line Supervisor II, which Plaintiff contends was inferior to

other   similarly     classified       positions       held   by     PDP   members    in

“responsibilities, work to be done, opportunity to work overtime

hours, [and] persons supervised, among other things.”

              The second instance was the conversion in 2004 of a Line

Supervisor III position into a Supervisor Engineer II position,

which Plaintiff claimed was done in order to justify awarding the

position to a PDP sympathizer, Engineer Martin Wah, rather than to

him.      Plaintiff        alleges    that     these    actions       taken   by     his

supervisors, who were PDP members or sympathizers, were motivated

by discriminatory animus against him by reason of his membership in

the    NPP,   as    well    as   in   retaliation       for    his    complaints     of

discrimination.

              In order to establish a case of political discrimination

or retaliation under the First Amendment, a plaintiff must not only

show that he or she engaged in conduct which was constitutionally

protected, but also that in making the adverse employment decision

against him, the defendants were substantially motivated by the

plaintiff’s protected activity or status. Powell v. Alexander, 391

F.3d 1, 17 (1st Cir. 2004).           If the defendants, moving for summary

judgment, show entitlement to judgment by evidence that they were


                                         -5-
not motivated by the illegal considerations alleged, the plaintiff

must offer evidence capable of rebutting the defendants’ showing,

demonstrating that there is a material issue of fact in dispute.

Id.    “[U]nsupported and speculative assertions regarding political

discrimination will not be enough to survive summary judgment.”

Rivera-Cotto v. Rivera, 38 F.3d 611, 614 (1st Cir. 1994).

              As for Plaintiff’s promotion to the position of Line

Supervisor II in 2003, Plaintiff failed to point to any evidence

showing that this action was an adverse employment decision. Apart

from conclusory characterizations, he showed no evidence which

would demonstrate that he was treated in a manner inferior to PDP

sympathizers or that the responsibilities given his position were

inferior to those of similarly classified PDP sympathizers.              While

Plaintiff submitted time-sheets for two PDP sympathizers, one of

whom Plaintiff alleged had superior work responsibilities and

benefits for the same position that Plaintiff occupied, Plaintiff

submitted no time-sheets or other evidence of his own work which

would provide a basis for such comparison.             He failed to raise an

issue of material fact.

              As to the 2004 reclassification, Defendants submitted

evidence that the Line Supervisor III position was reclassified in

order to recruit a needed engineer to the district of Barranquitas.

Plaintiff did not point to any evidence in the record which could

show   that    this   reclassification    was   done    for   the   purpose   of


                                    -6-
discrimination.      Indeed,   Plaintiff    provided    no     references   to

evidence   even   indicating   that   Wah   was   a   member    of   the   PDP.

Plaintiff failed to put forth any evidence capable of rebutting

Defendants’ showing.

           We have reviewed Plaintiff’s other contentions and find

them to be without merit.      The district court did not err in its

rulings in favor of Defendants.

              Judgment AFFIRMED.




                                   -7-